Name: Commission Regulation (EC) No 539/98 of 9 March 1998 amending Regulation (EEC) No 3077/78 on the equivalence with Community certificates of attestations accompanying hops imported from non-member countries
 Type: Regulation
 Subject Matter: cooperation policy;  trade;  marketing;  agricultural policy;  tariff policy;  plant product
 Date Published: nan

 Avis juridique important|31998R0539Commission Regulation (EC) No 539/98 of 9 March 1998 amending Regulation (EEC) No 3077/78 on the equivalence with Community certificates of attestations accompanying hops imported from non-member countries Official Journal L 070 , 10/03/1998 P. 0003 - 0005COMMISSION REGULATION (EC) No 539/98 of 9 March 1998 amending Regulation (EEC) No 3077/78 on the equivalence with Community certificates of attestations accompanying hops imported from non-member countries THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1696/71 of 26 July 1971 on the common organisation of the market in hops (1), as last amended by Regulation (EC) No 1554/97 (2), and in particular Article 5(2) thereof,Whereas Commission Regulation (EEC) No 3077/78 (3), as last amended by Regulation (EC) No 2132/95 (4), recognises the equivalence with Community certificates of attestations accompanying hops imported from certain non-member countries and adopts the list of agencies in those countries authorized to issue attestations of equivalence and of products covered; whereas, as a result of the information supplied by Poland, the Annex to Regulation (EEC) No 3077/78 should therefore be amended;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Hops,HAS ADOPTED THIS REGULATION:Article 1 The Annex to Regulation (EEC) No 3077/78 is hereby replaced by the Annex hereto.Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 9 March 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 175, 4. 8. 1971, p. 1.(2) OJ L 208, 2. 8. 1997, p. 1.(3) OJ L 367, 28. 12. 1978, p. 28.(4) OJ L 214, 8. 9. 1995, p. 7.ANNEX ORGANIZATIONS AUTHORIZED TO ISSUE ATTESTATIONS IN RESPECT OF >TABLE> >TABLE POSITION>